DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This office Action in response Applicants election of Group I drawn to claims 1, 3-4, 8-10, 24-26, 30, 32, 35-37, 39, 40, 43, 47, 49 and 50. Claims 51 and 53 remain withdrawn. The restriction requirement is made FINAL.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 4/24/19 and 5/29/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5a. Claims 1, 3, 4, 8-10, 24, 30.32, 35-37 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polestra et al. (USPGNo: 20130064791, PD date March 14, 2013) in view of Borrelly et al. (WO2006120580, PD date Nov. 16, 2006) and Lahoud et al. (USPGNo: 20150265721, PD date September. 24, 2015).
Provided is an IFN γ analog, wherein the moiety mediating binding to its natural receptor is at least functionally disrupted and wherein the analog comprises a signaling moiety capable of mediating intracellular IFN γ activity, said signaling moiety being provided at its N-terminus, optionally via a linker, with at least one targeting domain N-terminal residues [0011]. This meets the limitation of claims 3 and4. Polestra reference teaches human interferon gamma of residues 95-134 analog [0037]. The reference teaches bicyclic targeting moiety to PDGF-R conjugated the N-terminus of truncated interferon gamma [0052]. The reference discloses a further embodiment therefore relates to a pharmaceutical composition comprising an IFN analog or a PDGF-targeted conjugate and a pharmaceutically acceptable carrier. In addition, a specific aspect relates to a pharmaceutical composition comprising a targeted IFNgamma analog, preferably a PDGF-targeted IFNgamma analog showing reduced side-effects as compared to non-targeted IFNgamma [0055]. This meets the limitation of claim 24.The reference teaches the successfully synthesized conjugate caused inhibition of collagen expression in TGFbeta-induced mouse fibroblasts [0094]. In vivo, the targeted peptidomimetic of IFNgamma (mimIFNgamma.-biPPB) induced substantial reduction in the fibrotic parameters in both acute and chronic liver fibrosis models in mice [0094]. Treatment with untargeted mimIFNgamma which lacks a receptor binding domain, showed no effect and unmodified mouse full length IFNgamma showed only a moderate reduction [0094]. This mouse full length IFN.gamma. induced infiltration of inflammatory cells (CD68.sup.30 macrophages, neutrophils, 33D1.sup.+ dendritic cells) as well as 
Borrelly et al.teaches IFNgamma protein c-terminal truncation (p.63, para.3).  It is disclosed that truncation includes a deletion of 1to 18 amino acids while retaining some activity. This meets the limitations of claims 8-10. This also partially meets the limitation of claim1.
Lahoud et al. teaches that the present invention relates to the identification of proteins which bind the dendritic cell marker known as Clec9A (abstract). The reference provides new compounds for targeting therapeutic agents such as antigens to dendritic cells (abstract). VHH and single chain antibodies are disclosed [0404]. Mutated antibodies are also contemplated [0425]. These meet the limitation of claims 35 and 36.
Thus, it would have been prima facie obvious to one of ordinary skill in the art to generate a chimeric comprising a targeting construct, wherein the targeting construct comprises: a mutated human interferon gamma, the mutated human interferon gamma having a mutation truncation at c-terminal end and a targeting moiety, the targeting moiety comprising an targeting moiety that targets the construct away from IFNG receptor (PDGFR), wherein the targeting moiety restores the reduced affinity of the mutated human interferon gamma  on targeted cells (dendritic cells), wherein the 
Motivation to combine the teachings to generate targeting construct of interferon gamma mutant with reduced affinity to IFNG receptor but targeted to specific receptor target cells that is stable and has better penetration in vivo with restored IFNgamma (see claim 1 and 83). Further, generating single-domain antibody and VHH based constructs will increase the stability and solubility of the constructs. In addition, targeting to specific PDGFR expressing cells is disclosed in Polestra et al. In addition, the Polestra et al. reference teaches the reduction in binding of IFN to IFNR and discloses specific residues involved.  In addition, Polestra provides motivation for mutating IFN -gamma to reduce the affinity to the IFNGR.  Therefore, the instant invention is prima facie obvious over Polestra  in view of Lo et al., further in view of Borrelly et al.and Lahoud et al.
Conclusion
	6. Claims 1, 3, 4, 8-10, 24, 30.32, 35-37 and 50 are rejected. Claims 25, 26, 39, 40, 43 and 47 are objected as being dependent on rejected claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/          Examiner, Art Unit 1645